t c summary opinion united_states tax_court shirley dean powers a k a shirley powers gilchrist petitioner v commissioner of internal revenue respondent docket no 5057-04s filed date shirley dean powers a k a shirley powers gilchrist pro_se innessa glazman molot for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for unpaid federal_income_tax and related liabilities for and the notice_of_determination asserts that the unpaid balance is dollar_figure the issue for decision is whether respondent abused his discretion by rejecting petitioner’s offer_in_compromise oic background some of the facts have been stipulated and they are so found petitioner resided in cheverly maryland at the time the petition was filed petitioner filed a federal_income_tax return on date and timely filed a federal_income_tax return on or before date the and returns each reflected tax due there was no remittance with either of the returns respondent assessed the taxes due for and respondent issued petitioner a notice_of_intent_to_levy for the through taxable years petitioner submitted a timely form request for a collection_due_process_hearing petitioner also submitted an oic the appeals officer rejected petitioner’s oic noting that petitioner’s offered amount of dollar_figure for the liabilities outstanding for the tax years through respondent in the notice_of_determination conceded the outstanding tax_liabilities for and was inadequate the appeals officer concluded that petitioner’s monthly disposable income was dollar_figure and that the monthly disposable income for the next months totaled dollar_figure after conceding the liabilities for and the appeals officer concluded that the offer of dollar_figure was paltry considering the outstanding debt of dollar_figure for and on date the appeals_office issued the notice_of_determination sustaining its determination to proceed with collection of the outstanding liabilities for the and taxable years as indicated the notice_of_determination also indicated that collection action would not be sustained with respect to the outstanding tax_liabilities for and and that said liabilities should be abated discussion this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 in so doing we do not conduct an independent review of what would be an acceptable offer_in_compromise van vlaenderen v commissioner tcmemo_2003_346 we review only whether the appeals officer’s refusal to accept petitioner’s oic was arbitrary capricious or without sound basis in fact or law see 112_tc_19 under sec_6330 a taxpayer is entitled to a hearing in which he or she may raise any relevant issue relating to the unpaid tax or the proposed levy including offers of collection alternatives such as an offer_in_compromise sec_6330 and c petitioner appears to contend that the appeals officer should have conceded the tax_liabilities for and consistent with his concession of the tax_liabilities for and petitioner does not otherwise present any argument that the appeals officer’s rejection of the oic was an abuse_of_discretion the appeals officer conceded petitioner’s tax_liabilities for and because the irs had failed to maintain the administrative files and the irs records were insufficient to pursue collection however this was not the situation with respect to and petitioner’s position simply makes no sense given the disparate circumstances respondent’s rejection of the oic was based on an analysis of petitioner’s financial information on the basis of the information considered by the appeals officer we cannot conclude that rejection of petitioner’s oic was an abuse_of_discretion see van vlaenderen v commissioner supra crisan v commissioner tcmemo_2003_318 willis v commissioner tcmemo_2003_302 o’brien v commissioner tcmemo_2003_290 schulman v commissioner tcmemo_2002_129 petitioner’s oic of dollar_figure was not based on any analysis petitioner failed to provide information or explain how she arrived at her conclusions indeed when the court asked petitioner to explain why she disagreed with respondent’s analysis of her oic she failed to provide an adequate explanation we are satisfied that respondent did not abuse his discretion in making his determination reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing an appropriate decision will be entered for respondent
